Title: To James Madison from William C. C. Claiborne, 5 October 1805 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


          § From William C. C. Claiborne. 5 October 1805, New Orleans. “I arrived here on last Evening, and altho’ my Health is much improved since my departure from Natchez, I am nevertheless far from being well.
          “The unpleasant Reports alluded to by Mr. Graham in his Letter of the 22d. Ultimo, (a Copy of which I forwarded you from Natchez) related to the Menaces of our Spanish Neighbours; the Warlike preparations at Havannah, and the apparent willingness of a portion of the Inhabitants of this place, to support Spanish measures. I am happy however, to inform you that I have found every thing tranquil, nor do I apprehend any event (in which the people of the Territory would take an agency) which would subject the Government to serious embarrassment.
          “A Rupture betwe[e]n the United States and Spain is esteemed here highly probable, and has excited much anxiety; I have however ventured an opinion that War was not likely to ensue, and I delivered this opinion with the more confidence, since no communications from the department of State have been received by me, which give the slightest intimation of a prospect of Hostilities.”
        